Curia.

It is enough to subject the attorneys to the costs, that the nominal plaintiff was a non-resident of the state at the commencement of the suit. By the rule referred to, their liability is confined to 100 dollars. We grant the rule that they pay this sum; and that Brady pay the balance.(a)
Rule : On filing affidavits in this cause, by which it appears that the plaintiff is a non-resident of the state of New York, and that he was such non-resident at the time of the commencement of this suit, and that this suit was prosecuted for the benefit of J. Brady, the assignee of the note on which the action was founded; and on motion on the part of the defendant in this cause, and after hearing counsel for D. B. & J. M. attorneys for the plaintiff in this cause, ordered, that D. B. & J. M. Esquires, pay to the defendant his costs accrued in this cause, to an amount not exceeding the sum of 1U0 dollars ; and that the said J. Brady pay to the the defendant the balance of said costs, and the costs of this motion.

 In Norton v. Rich, (20 John. 47,) there was a rule for an attachment against the assignee, in the first instance; it appearing that the taxed bill had been demanded of him.